Title: From the Comte de Mirabeau to William Temple Franklin, 19 September 1784
From: Mirabeau, Gabriel-Honoré Riquetti, comte de
To: Franklin, William Temple


				
					Londres 19 7bre 1784
				
				J’ai passé ce matin chez vous, Monsieur, pour avoir L’honneur de vous voir, et de vous faire de sinceres remercimens de toutes

vos honnêtetès. Je comptois vous montrer en même temps une Lettre très obligeante que Mr. Vaughan m’a écrite, après avoir Lû celle de votre illustre ayeul, pour m’offrir tous ses services relativement à L’ouvrage dont il Lui parle.
				Je ne vous cacherai pas, Monsieur, que cela m’a été d’autant plus agréable que La publication de cet ouvrage est devenue fort embarassante pour moi. Les Libraires sont ici très méfians et très timides, et cela trop à bon droit, graces à La foule d’aventuriers de notre nation qui salissent les presses Angloises. D’ailleurs vos libraires ont peu de correspondance avec La France. D’un autre côté vous comprendrez aisément qu’il seroit désagréable pour moi d’avancer Les frais ici très chers d’une édition françoise et Angloise du même ouvrage; Le quel pourtant ne sera vraiment utile que par La traduction. Un jeune homme qui a ses grands parens est d’autant moins riche qu’il doit L’etre davantage un jour. Mon desir est donc de trouver un libraire qui fasse cette entreprise sinon pour son compte, du moins à moitié compte, de maniere que je ne sois tenu de rien débourser que dans Le cas du non succès de L’édition, qui imposeroit à ma délicatesse le devoir d’une indemnité. On m’a dit que Le Libraire De Bret dans Picadilly, Colporteur né de tous Les écrits de L’opposition, étoit très propre à cette spéculation. Vous sentez qu’il ne me convient pas, et que je ne saurois quand je le voudrois, me proposer, encore moins me vanter à un libraire, qui d’ailleurs croira certainement beaucoup plutôt un mot Anglois qu’une période françoise. Voila Le service que peut me rendre M. Vaughan, et au quel je vous prie de L’engager. Non seulement vous concourerez aux vues de votre respectable ayeul; mais vous m’obligerez très essentiellement, d’autant que La traduction me coûtera déjà beaucoup d’argent. Les convenances, et L’intérêt de L’utilité publique qui passe avant tout, exigent, je crois, une grande célérité. Je n’ai

donc pas voulu attendre que j’eusse L’honneur de vous rencontrer, et ne vous ayant pas trouvé, j’ai pris La Liberté de vous expliquer par écrit ce que je desire; remettant absolument à votre bienveillance et à L’honnêteté de M. Vaughan Les conditions du marché que je vous supplie de conclure.
				J’ai L’honneur d’être avec des sentimens respectueux, Monsieur, Votre très humble et tres obéissant serviteur./.
				
					
						Mirabeau fils.
					
				
			 
				Endorsed: Charles Street No 11 Middlesex Hospital
				Notation: Mirabeau fils 19. Fevr. 1784.—
			